Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154328                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BRANDON McALLISTER,                                                                                       Joan L. Larsen,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 154328
                                                                    COA: 326801
                                                                    Saginaw CC: 13-020193-CZ
  TOWNSHIP OF BRIDGEPORT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2017
           t0117
                                                                               Clerk